DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on July 1, 2022, were received. Claims 1, 2 and 13 have been amended. Claim 3 has been cancelled. Claims 9 and 12-20 have been previously withdrawn from consideration. Therefore, Claims 1-2, 4-8 and 10-11 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 11, 2022.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-2, 4-8 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier (US 2016/0023532 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-9 of the Remarks dated August 11, 2022.

5.	The rejection of Claims 1, 2, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Graaf et al. (US 2012/0085512 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-9 of the Remarks dated August 11, 2022.

6.	Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 2016/0023532 A1).
With regard to Claim 1, Gauthier discloses in Figure 3, a battery thermal management system for an air vehicle comprising: a first heat exchange circuit, called a battery pack thermal management system (300); a battery (101) in thermal communication with the first heat exchange circuit (300); a heat exchanger (303) positioned on the first heat exchange circuit (300), wherein the heat exchanger (303) is operatively connected to a second heat exchange circuit, called a secondary thermal management system (301), in fluid communication with a ram air source, also called a bower fan (315), to improve system efficiency (paragraph 0035); a bypass circuit, including a heater (321) and evaporator (317), branching from the second heat exchange circuit (310) upstream from the heat exchanger (303) and reconnecting to an outlet side of the second heat exchange circuit (301) downstream from the heat exchanger (303) (paragraph 0035); and a controller (701) operatively connected to the second heat exchange circuit (301), wherein the controller (701) is configured and adapted to variably select whether heat will be rejected to the second heat exchange circuit (301) (paragraphs 0034-0035, 0052-0053).
The recitation, “wherein the controller is configured and adapted to variably select whether heat will be rejected to the second heat exchange circuit’, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113. 
With regard to Claim 2, Gauthier discloses in Figure 4, wherein the bypass circuit is a second bypass circuit, including a heater (321) and evaporator (317), the system further comprising a first bypass circuit, including valve (403), extending from the first heat exchange circuit  (300) upstream of the heat exchanger (303) and reconnecting to the first heat exchange circuit (300) downstream from the heat exchanger (303) (paragraph 0036).
With regard to Claim 4, Gauthier discloses in Figures 3 and 7, a temperature sensor (713) upstream from the heat exchanger (303) positioned to measure a total air temperature of air of the second heat exchange circuit (301) (paragraph 0053). 
With regard to Claim 5, Gauthier discloses in Figures 3 and 7, wherein the controller (701) is operatively connected to the temperature sensor (713) to receive the total air temperature therefrom (paragraph 0053).
With regard to Claim 6, Gauthier discloses in Figure 3, a second flow restrictor, called a thermal expansion valve (313), operatively connected to the second heat exchange circuit (301) upstream from the heat exchanger (303) (paragraph 0034). 
With regard to Claim 7, Gauthier discloses in Figure 3, a mass flow rate sensor, called an actuator (721), downstream from the second flow restrictor (313) operatively connected to the second heat exchange circuit (801) (paragraph 0054). 
With regard to Claim 8, Gauthier discloses in Figures 3 and 7, wherein the controller (701) is operatively connected to the second flow restrictor (313), wherein if an expected fluid temperature of fluid in the second heat exchange circuit at least one of (i) exceeds a pre-determined maximum threshold and/or (ii) is below a pre-determined minimum threshold, the controller is configured and adapted to command at least one of the first flow restrictor and/or the second flow restrictor at least partially closed (paragraphs 0053-0054). 
The recitation, “wherein if an expected fluid temperature of fluid in the second heat exchange circuit at least one of (i) exceeds a pre-determined maximum threshold and/or (ii) is below a pre-determined minimum threshold, the controller is configured and adapted to command at least one of the first flow restrictor and/or the second flow restrictor at least partially closed”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. 
The recitation, “the controller is configured and adapted to command at least one of the first flow restrictor and/or the second flow restrictor at least partially closed”, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113. 
With regard to Claim 10, Gauthier discloses in Figure 3, a bypass circuit, which includes the vehicle HVAC evaporator (317), extending from the second heat exchange circuit (301) upstream of the heat exchanger (303) and reconnecting to an outlet side of the second heat exchange circuit (801) downstream from the heat exchanger (303), wherein, when the second flow restrictor (313) is at least partially closed on the second heat exchange circuit (801), fluid flow is diverted to the bypass circuit (paragraph 0035). 
With regard to Claim 11, Gauthier discloses in Figures 3 and 7, wherein the bypass circuit includes a bypass flow restrictor, called a thermal expansion valve (319), wherein, when the second flow restrictor (313) is at least partially closed on the second heat exchange circuit (801), the controller (701) is configured and adapted to command the bypass flow restrictor (319) at least partially open (paragraphs 0035, 0052-0053). 
The recitation, “when the second flow restrictor is at least partially closed on the second heat exchange circuit, the controller is configured and adapted to command the bypass flow restrictor at least partially open’, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. 
The recitation, “the controller is configured and adapted to command the bypass flow restrictor at least partially open’, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 103
7.	The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Gauthier (US 2016/0023532 A1), as applied to Claims 1-2, 4-8 and 10-11, and over Graaf et al. (US 2012/0085512 A1), as applied to Claims 1, 2, 6 and 8, and in further view of (KR2012133872B1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-9 of the Remarks dated August 11, 2022.

Response to Arguments
8.	Applicant's arguments with respect to Claims 1-2, 4-8 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier (US 2016/0023532 A1),  and Claims 1, 2, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Graaf et al. (US 2012/0085512 A1), have been considered but are moot in view of the new ground(s) of rejection. The rejections of record are based on the claims, as amended, and have been addressed in the new rejection in paragraph 6 above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725